Atkinson, J.
In an action upon a promissory note the defendant filed a plea, but omitted to swear to it. At a term subsequent to the trial term, the defendant being absent, the plea was stricken, and judgment was rendered for the plaintiff. Twelve days after the court had ad*92journed for the term, the defendant filed a motion to set aside the judgment' and to reinstate the case. In the motion it was alleged, that the defendant had employed an attorney to represent him; that he had been informed by his attorney that his presence would not be necessary, and, being so advised, he did not attend court, on account of the illness of his wife; and that the attorney neglected the case and did not appear and represent the defendant at the trial. The prayer was that the judgment be set aside, that he be allowed to swear to his plea, and that the case be reinstated upon the docket for trial. Held, that the motion was properly overruled.
November 15, 1916.
Motion to reinstate case. Before Judge Wright. Walker superior court. December 1, 1915.
D. F. Pope, for plaintiff in error.
Rosser & Shaw, contra.

Judgment affirmed.


All the Justices eoneur.